Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 24, 2022

                                      No. 04-22-00463-CR

                                      Austin Ray SMALL,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                 From the 198th Judicial District Court, Bandera County, Texas
                                Trial Court No. CR21-0000049
                         Honorable M. Rex Emerson, Judge Presiding


                                         ORDER
       Appellant’s brief is due November 14, 2022. He has filed a motion for a ninety-day
extension of time to file the brief. The motion is granted in part. We order appellant’s brief due
January 13, 2023. Counsel is cautioned that the court does not ordinarily grant extensions of
more than sixty days beyond the original due date. 4TH TEX. APP. (SAN ANTONIO) LOC. R. 8,
Notes and Comments.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of October, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court